Citation Nr: 1404560	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-27 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for pulmonary embolism as secondary to service-connected deep vein thrombosis, left knee. 


REPRESENTATION

Appellant represented by:	Marc Whitehead, Esquire


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 5, 1975 to June 20, 1975.  The Veteran passed away in July 2013.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied the benefit sought on appeal.  The Veteran appealed that decision. 

The claim previously came before the Board in August 2013, when the Board dismissed the claim due to the Veteran's death.  Shortly thereafter, the appellant, the Veteran's surviving spouse, filed a request to be substituted as the appellant for purposes of processing the claim to completion.  In an October 2013 determination, the RO concluded that the appellant was the eligible surviving spouse for the purposed of processing the claim on appeal to completion.  The appellant has been substituted for purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A. 

The Board has reviewed the Veteran's physical claims file and the Veteran's Virtual VA electronic file to ensure a total review of the evidence.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is needed prior to adjudication of the claim for service connection for pulmonary embolism as secondary to service-connected deep vein thrombosis, left knee (DVT).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the appellant is afforded every possible consideration.

Initial Adjudication of Evidence

The Board notes that the Veteran's service connection claim was last adjudicated by RO in a July 2012 statement of the case (SOC).  Since the July 2012 SOC, additional evidence pertaining to service connection claim has been associated with the claims folder.  The record now contains a September 2012 private medical statement by A.C., R.N., that contains a medical opinion linking the Veteran's history of pulmonary embolism to her service-connected DVT.  The record also now contains various medical articles discussing the presence of recurrent venous thromboembolisms in patients with a history of DVTs.  Thereafter, the Veteran passed after, the Board dismissed the Veteran's claim, and the appellant has been substituted in pursuant of the original service connection claim. 

The appellant has a right to have the additional evidence considered by the RO/AMC in the first instance.  See 38 C.F.R. § 20.1304 (2002); Disabled Veterans of America v. Principi, 327 F.3d 1339  (Fed. Cir. 2003).  A review of the record, including Virtual VA paperless claims processing system, does not reflect that the Veteran was provided with an SSOC on these matters while the appeal was pending.  In addition, prior to her death, the Veteran had not waived review by the RO.  To ensure that the appellant's procedural rights are protected, insofar as he is afforded the opportunity for RO adjudication in the first instance, the Board must return these matters to the RO, for its initial consideration of the evidence. Thereafter, he must be provided with an SSOC.
VA Medical Opinion 

A remand is also needed in order to obtain a VA medical opinion on whether the Veteran's pulmonary embolism was secondary to her service-connected DVT.  A review of the available private hospital treatment records shows that the Veteran was admitted following complaints of nausea and vomiting believed to be associated with her outpatient treatment of chemotherapy and radiation for limited stage small cell lung cancer.  She underwent clinical evaluation, including an ultrasound of her legs which was negative for DVT.  She was assessed with pulmonary embolism in the left pulmonary artery bifurcation based on a CT chest scan.  The Veteran's representative has noted that the Veteran was hospitalized again in July 2009 and September 2009 for multiple pulmonary embolisms.  See Argument in Support of Appeal, page 3.  

The record also contains various private medical statements suggesting a link between the Veteran's pulmonary embolisms in 2009 and her service-connected DVT.  See private medical statements from J.R.M., M.D. dated in October 2009, December 2009, and February 2011; from M.J.B., M.D. dated in October 2009 and December 2009; from L.P.H., M.D. dated in April 2011; and from A.C., R.N. dated in September 2012.  However, it remains unclear to the Board the significance of the Veteran's non-service connected lung cancer and treatment with radiation and chemotherapy in the development of a pulmonary embolism given the negative June 2009 ultrasound findings for DVT in the Veteran's legs.  

The record does not contain a VA medical opinion that addresses the etiology of the Veteran's pulmonary embolisms in 2009 based on a review of the entire record.  The Board finds that a VA medical opinion is needed on whether the Veteran's pulmonary embolism in 2009 was secondary to her service-connected DVT.  

It is noted that to a secondary service connection theory of entitlement may be granted for a disability that is proximately due to or the result of an established service- connected condition, or when a service-connected disorder aggravates another disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Outstanding Private Treatment Records from May 2009 to September 2009 

The claims folder contains a substantial amount of the Veteran's private treatment records from Integris Baptist Medical Center dated from November 2009 to July 2013.  However, the claims folder only contains a limited number of private treatment records from the Veteran's hospitalization dated from May 2009 to June 2009 for treatment of pulmonary embolism and the record does not contain any of the records from her subsequent hospitalizations in July 2009 and September 2009 for multiple pulmonary embolisms.  

The Board finds that the association of a complete copy of those private treatment records dated from May 2009 to September 2009 would be greatly assist in the adjudication of the appellant's claim for service-connection for the Veteran's pulmonary embolism in 2009 as secondary to her service-connected DVT. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with the appropriate authorization forms in order to obtain the outstanding private treatment records from Integris Baptist Medical Center dated from May 2009 to September 2009. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful.

2.  After all the available records have been associated with the claims folder, arrangements should be made for the Veteran's claims folder to be reviewed by an appropriate specialist in order to provide a VA medical opinion report on the etiology of the Veteran's pulmonary embolism.  The Veteran's claims file must be made available to the VA examiner, and the examiner should indicate in his/her report whether or not the claims file was reviewed. 

Based on a review of the claim file, including the previous private medical statements of records, the VA examiner should provide a medical opinion on whether it is at least as likely as not (i.e., a 50 percent or greater likelihood) that the Veteran's pulmonary embolisms in 2009 was proximately due to, or is aggravated, by the Veteran's service-connected deep vein thrombosis, left knee.  In doing so, the examiner is asked to consider the previous medical nexus opinions of record as well as the Veteran's history of radiation and chemotherapy treatment for non-service connected lung cancer and the negative ultrasound findings for DVT in the Veteran's legs.  The examiner should also provide a statement reconciling any conflicting evidence of record with his or her medical conclusion.

The examiner should include in that examination report the rationale for any opinion expressed.  If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so. 

3.  Once the above actions have been completed, the RO should review the entire evidentiary record and readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



